Name: Commission Regulation (EEC) No 50/85 of 8 January 1985 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: plant product
 Date Published: nan

 10 . 1 . 85 Official Journal of the European Communities No L 8/9 COMMISSION REGULATION (EEC) No 50/85 of 8 January 1985 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 1012/84 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 1 1 January 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 January 1985 . For the Commission COCKFIELD Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2 OJ No L 101 , 13 . 4 . 1984, p . 25 . No L 8/ 10 Official Journal of the European Communities 10 . 1 . 85 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-131 07.01-15 07.01 All New potatoes 2374 422,79 118,39 362,25 37,90 72601 133,59 32,48 1.12 ex 07.01-21 1 ex 07.01-22 | ex 07.01 B I Broccoli 4566 812,99 227,66 696,59 72,89 139606 256,88 62,45 1.14 07.01-23 07.01 B II White cabbages and red cabbages 804 144,90 39,53 121,24 12,90 24246 44,59 10,52 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 1733 308,72 86,45 264,52 27,68 53014 97,55 23,71 1.20 07.01-31 1 07.01-33 [ 07.01 D I Cabbage lettuce 4557 811,50 227,24 695,31 72,76 139350 256,41 62,34 1.22 ex 07.01-36 ex 07.01 D II Endives 1 105 196,86 55,12 168,68 17,65 33 806 62,20 15,12 1.28 07.01-41 1 07.01-43 ] 07.01 F I Peas 16972 3021,89 846,23 2589,24 270,95 518917 954,85 232,15 1.30 07.01-451 07.01-47 07.01 F II Beans (of the species Phaseolus) 5393 960,21 268,89 822,73 86,09 164886 303,40 73,76 1.32 ex 07.01-49 ex 07.01 F III Broad beans 2638 469,46 131,21 402,19 42,06 80 548 148,18 36,24 1.40 ex 07.01-54 ex 07.01 G II Carrots 840 151,46 41,41 127,12 13,48 25423 46,67 10,96 1.50 ex 07.01-59 ex 07.01 G IV Radishes 5479 975,55 273,18 835,88 87,47 167522 308,25 74,94 1.60 07.01-63 ex 07.01 H Onions (other than sets) 712 126,94 35,54 108,76 11,38 21798 40,11 9,75 1.70 07.01-67 ex 07.01 H Garlic 4484 798,39 223,57 684,08 71,58 137100 252,27 61,33 1.74 ex 07.01-68 ex 07.01 IJ Leeks 897 159,65 43,71 134,75 14,19 27018 49,30 11,27 1.80 I 07.01 K Asparagus : 1.80.1 ex 07.01-71  green 15693 2794,22 782,47 2394,17 250,53 479822 882,91 214,66 1.80.2 ex 07.01-71  other 10 543 1 882,67 520,12 1 596,15 168,19 323305 586,73 139,86 1.90 07.01-73 07.01 L Artichokes 2359 420,09 117,64 359,94 37,66 72137 132,73 32,27 1.100 07.01-751 07.01-77 I 07.01 M Tomatoes 2800 498,69 139,65 427,29 44,71 85635 157,57 38,31 1.110 07.01-81 1 07.01-82 J 07.01 PI Cucumbers 2749 489,54 137,09 419,45 43,89 84064 154,68 37,60 1.112 07.01-85 07.01 Q II Chantarelles 39816 7113,98 1 966,27 6023,74 633,12 1211715 2215,74 516,49 1.118 07.01-91 07.01 R Fennel 1096 195,22 54,66 167,27 17,50 33 523 61,68 14,99 1.120 07.01-93 07.01 S Sweet peppers 3 557 633,37 177,36 542,69 56,79 108763 200,13 48,65 1.130 07.01-97 07.01 T II Aubergines 3719 662,29 185,46 567,46 59,38 113728 209,26 50,87 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 1741 310,08 86,83 265,69 27,80 53247 97,98 23,82 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 1551 276,18 77,34 236,64 24,76 47426 87,26 21,21 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 3810 678,35 189,96 581,23 60,82 116487 214,34 52,11 2.10 08.01-31 ex 08.01 B Bananas, fresh 2643 470,60 131,78 403,22 42,19 80811 148,69 36,15 2.20 ex 08.01-50 ex 08.01 C Pineapples , fresh 3 342 595,03 166,63 509,84 53,35 102178 188,01 45,71 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 5629 1 002,37 280,70 858,86 89,87 172127 316,72 77,00 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 10171 1810,96 507,13 1 551,68 162,37 310977 572,22 139,12 2.50 08.02 A I Sweet oranges, fresh : 2.50.1 08.02-02 08.02-06 08.02-12  Sanguines and semi-sanguines 2066 372,05 101,51 311,31 33,14 62253 114,50 27,03 08.02-16 10 . 1 . 85 Official Journal of the European Communities No L 8/ 11 Amount of unit values per 100 kg net Code NIMEXE code CCT heading No Description Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £  Navels, Navelines, Navelates, Salustianas , Vernas , Valencia lates, Maltese , Shamoutis , Ovalis, Trovita and Hamlins 1457 259,48 72,66 222,33 23,26 44557 81,99 19,93 08.02-03 08.02-07 08.02-13 08.02-17 08.02-05 08.02-09 08.02-15 08.02-19 2548 453,67 127,04 388,71 40,67 77904 143,35 34,85 ex 08.02 B ex 08.02 B II ex 08.02 B II 08.02 B I ex 08.02 B II  others Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids , fresh :  Monreales and satsumas  Mandarins and wilkings  Clementines  Tangerines and others Lemons, fresh Grapefruit, fresh :  white  pink Limes and limettes Table grapes Chestnuts ex 08.02 C ex 08.02 D ex 08.02 E 08.04 A I 08.05 C 2.50.2 2.50.3 2.60 2.60.1 2.60.2 2.60.3 2.60.4 2.70 2.80 2.80.1 2.80.2 2.81 2.90 2.95 2.100 2.110 2.120 2.130 2.140 2.150 2.160 2.170 2.175 2.180 2.190 2.190.1 2.1 90J 2.195 2.200 2.202 2.203 08.02-29 08.02-31 08.02.28 08.02-34 1 08.02-37 1 ex 08.02-50 ex 08.02-70 ex 08.02-70 ex 08.02-90 08.04-11 08.04-19 08.04-23 08.05-50 08.06-13 08.06-15 08.06-17 . 08.06-33 08.06-35 08.06-37 08.06-38 08.07-10 ex 08.07-32 ex 08.07-32 08.07-51 08.07-55 08.07-71 08.07-75 08.08-11 08.08-15 08.08-35 Apples08.06 A II 08.06 B II 1392 3 205 2324 5402 1792 2181 3156 9 359 3662 4356 3685 1797 11759 12523 11 571 2803 9897 20 722 3329 540 3869 8983 5 247 12727 5909 13 543 247,99 576,05 413,84 961,90 319,09 388,46 562.05 1 666,49 652.06 775,57 656,19 321,72 2093,81 2229,81 2060,28 504,88 1761,20 3 689,63 591,82 96,52 689,01 1 599,54 933,70 2266,00 1052,10 2411,30 69,44 158,98 115,89 269,36 89,35 108,78 157,39 466,67 182,59 217,18 183.75 88,80 586,33 624,42 576,95 137.76 492,26 1 033,22 163,87 26,68 192,94 447,92 260,97 634,55 294,62 675,24 212,48 488,11 354,59 824.18 273,40 332,84 481,58 1 427,90 558,70 664,53 562,24 272.19 1 794,03 1910.56 1 765,30 422,46 1 508,83 3161,38 502,64 81,73 590,37 1 370,52 799,91 1941.57 901,46 2066,07 22.23 51,34 37,10 86.24 28,61 34,83 50,39 149,42 58,46 69,54 58,83 28,80 187,73 199,93 184,73 44,97 157,79 330,82 52,82 8,59 61,77 143,41 83,65 203,17 94,33 216,20 42585 97928 71065 165177 54794 66706 96 515 286169 111971 133180 112681 55089 359 548 382902 353790 84480 302182 633 580 101773 16441 118317 274671 160202 389115 180665 414067 78,36 179,14 130,76 303,94 100,82 122,74 177,59 526,57 206,03 245,06 207,34 100,20 661,59 704,57 651,00 155,38 555,91 1165,84 184,63 30,06 217,71 505,41 294,71 716,00 332,44 761,91 19,05 41.40 31,79 73,89 24,51 29,84 43,17 128,02 50,09 59,58 50.41 23,95 160,85 171,30 158,27 36,68 135,97 283,44 43,45 7,00 52,93 122,88 72,09 174,08 80,82 185,24 08.07 A ex 08.07 B ex 08.07 B 08.07 C 08.07 D 08.08 A 08.08 C ex 08.09 ex 08.09 Pears Apricots Peaches Nectarines Cherries Plums Strawberries Fruit of the species Vaccinium myrtillus Water melons Melons (other than water melons :  elongated  other Pomegranates Kiwis Khakis Lychees 08.09-11 ex 08.09-19 ex 08.09-19 ex 08.09-90 ex 08.09-90 ex 08.09-90 ex 08.09-90 ex 08.09 ex 08.09 ex 08.09 ex 08.09